People v Riddick (2017 NY Slip Op 06514)





People v Riddick


2017 NY Slip Op 06514


Decided on September 19, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 19, 2017

Tom, J.P., Richter, Manzanet-Daniels, Mazzarelli, Gische, JJ.


4413 5082/14

[*1]The People of the State of New York, Respondent,
vJoey Riddick, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Heidi Bota of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Appeal from judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered July 7, 2015, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him to a term of 3½ years, with 5 years postrelease supervision, held in abeyance, and the matter remanded for trial court to clarify whether it intended to sentence the defendant to the minimum period of postrelease supervision allowed, 2½ years, or the 5 years stated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 19, 2017
CLERK